Exhibit 10.5

 

SECOND AMENDMENT TO
SEVERANCE BENEFIT AGREEMENT

 

THIS SECOND AMENDMENT TO SEVERANCE BENEFIT AGREEMENT (the “Amendment”) is made
and entered into effective as of January 28, 2012, by and between Exterran
Holdings, Inc., a Delaware corporation (the “Company”), and J. Michael Anderson
(the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into a Severance Benefit Agreement
(as subsequently amended, the “Agreement”), dated August 11, 2011, regarding
their respective rights and obligations in connection with a Qualifying
Termination of Employment (as defined in the Agreement) during the term of the
Agreement; and

 

WHEREAS, the Company and the Employee entered into a First Amendment to
Severance Benefit Agreement, effective as of December 12, 2011; and

 

WHEREAS, the Company and the Employee desire to amend the Agreement to make
certain changes with regard to certain provisions thereof; and

 

WHEREAS, Section 19 of the Agreement provides that the Agreement may be amended
only by the written agreement of the Company and the Employee;

 

NOW, THEREFORE, effective as of the day and year first above written, the
parties agree to amend the Agreement as set forth below:

 

1.             The proviso in Section 2(c) of the Agreement is hereby amended to
read in its entirety as follows:

 

“provided, however, that, Good Reason shall not exist with respect to such an
event unless and until the Employee provides the Company a written notice of
termination that sets forth in reasonable detail the facts and circumstances
supporting the occurrence of such event within 80 days of the date of first
occurrence of such event.  If the Employee fails to provide such notice of
termination during such period, the Employee shall be deemed to have waived all
rights the Employee may have under this Agreement with respect to such event. 
The Company shall have 30 days from the date of such notice of termination to
cure the event.  If the Company cures the event, such notice of termination
shall be deemed rescinded.  If the Company fails to cure the event within such
cure period, the Employee shall be deemed to have terminated for Good Reason at
the end of such cure period, which date shall be deemed the date of the
Qualifying Termination of Employment.”

 

--------------------------------------------------------------------------------


 

2.             Section 3(b)(ii) of the Agreement is hereby amended to read in
its entirety as follows:

 

“(ii)         the product of (A) the Employee’s Incentive Opportunity, prorated
to the Separation Date, multiplied by 50%.”

 

3.             The Agreement shall remain in full force and effect and, as
amended by this Amendment, is hereby ratified and affirmed in all respects.

 

EXTERRAN HOLDINGS, INC.

SECOND AMENDMENT TO SEVERANCE BENEFIT AGREEMENT

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first above written.

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

Name:

J. Michael Anderson

 

EXTERRAN HOLDINGS, INC.

SECOND AMENDMENT TO SEVERANCE BENEFIT AGREEMENT

 

3

--------------------------------------------------------------------------------